Citation Nr: 0807105	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-38 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel
INTRODUCTION

The veteran had active service from June 1975 to August 1975.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Remand issued in September 2007.  
This matter was originally on appeal from a March 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The Board notes that the issues on appeal were previously 
remanded in September 2007 in order to satisfy the veteran's 
request for a Travel Board hearing.  The record reflects that 
the veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008 and the 
transcript of the hearing is associated with the claims file 
and has been reviewed.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board additionally notes that the veteran submitted 
additional statements in support of his appeal in February 
2008.  The additional statements have been reviewed and are 
included in the record.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that the veteran's current 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385 
and current tinnitus are related to acoustic trauma sustained 
during active military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.385 (2007).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In light of the full grant of benefits sought on appeal in 
this decision for reasons explained in greater detail below, 
no further notification or assistance is necessary to develop 
facts pertinent to his claims.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).
 
Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


III.	Analysis 

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss and tinnitus.  He specifically contends that he 
was exposed to the noise of a simulated grenade explosion 
without hearing protection in July 1975 when another soldier 
accidentally set off the simulator near him and, later, the 
noise of rifle fire while practicing target shooting at a 
firing range without ear protection.  He further maintains 
that he subsequently sought treatment for ear pain in service 
and has continued to experience hearing problems since that 
time.  

The medical evidence of record clearly shows that the veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2007).  Indeed, 
the veteran exhibited pure tone thresholds of  30 dB at 500 
Hertz (Hz), 30 dB at 1000 Hz, 35 dB at 2000 Hz, 45 dB at 3000 
Hz, and 45 dB at 4000 Hz for the right ear and 30 dB at 500 
Hz, 30 dB at 1000 Hz, 30 dB at 2000 Hz, 40 dB at 3000 Hz, and 
45 dB at 4000 Hz for the left ear with speech recognition 
scores of 94 percent bilaterally at the January 2005 VA 
audiological examination and the January 2005 VA examining 
audiologist diagnosed mild to moderate bilateral 
sensorineural hearing loss.  The medical evidence also shows 
that the veteran currently suffers from tinnitus.  Indeed, 
the veteran has reported in numerous statements submitted and 
told audiological examiners during the course of this appeal 
that he frequently has ringing in his ears.  The Board notes 
that the veteran is competent to report the observable 
manifestations of his claimed disorder and the record reveals 
that medical examiners have found the veteran's accounts of 
tinnitus credible.  

Additionally, the Board notes that the service medical 
records show that the veteran was treated on several 
occasions for ear pain in July 1975.  [The veteran has stated 
that he did not undergo a separation examination and no 
separation examination report is of record.]  While the 
service medical records contain no reference to the veteran's 
exposure to the noise of a simulated grenade explosion or 
rifle fire and no notation suggesting that the veteran's ear 
pain was related to military noise exposure at that time, the 
veteran has submitted several written statements from his 
relatives dated in October and November of 2006 wherein they 
essentially wrote that they recalled the veteran telling them 
about the explosion and his resulting hearing problems while 
the veteran was still in service.  They also indicated that 
they noticed that the veteran had difficulty hearing after 
returning from service.  The veteran's mother also testified 
that the veteran told her of the explosion causing injury to 
his ears and his hearing problems as a result of the 
explosion while he was in service at the January 2008 Board 
hearing.  The veteran's relatives are considered competent to 
report what the veteran told them while he was in service as 
well as what they observed after the veteran returned from 
service (i.e., difficulty hearing) and the Board finds their 
accounts credible.  Furthermore, the veteran submitted a 
statement written by a fellow soldier (G.E.G. Jr.) dated in 
January 2008 wherein the soldier reported that he witnessed 
another soldier throw a hand grenade simulator at the 
veteran, which was followed by a blast.  He explained that 
the veteran subsequently told him that his ears hurt and he 
had to go to the doctor as a result.  The soldier is 
competent to report what he observed and what the veteran 
told him in service.  The Board also finds his account 
credible.  Thus, the evidence supports the veteran's 
contention that he was exposed to military noise and began to 
experience hearing problems during service.  

Moreover, the medical evidence of record shows that the 
veteran's current bilateral hearing loss and tinnitus are 
related to his active military service.  The Board notes that 
the January 2005 VA audiologist reviewed the claims folder 
and concluded that "a medical opinion regarding service 
connection of hearing loss and tinnitus cannot be made 
without resorting to conjecture, pure speculation, or remote 
possibility."  However, there are several private medical 
opinions of record that link the veteran's current bilateral 
hearing loss and tinnitus to acoustic trauma sustained during 
military service.  Most recently, a private audiologist 
(J.A.C., AuD) concluded in December 2007 correspondence that 
it was at least as likely as not that the veteran's high 
frequency hearing loss with associated tinnitus was caused by 
or contributed to by exposure to acoustic trauma while in 
service based on review of the veteran's service medical 
records.  Another private audiologist (K.B.W., M.C.S.D., 
C.C.C.-A.) had similarly written in an October 2006 
audiological evaluation report that the veteran's mild to 
moderate mixed hearing loss was as likely as not related to 
the noise exposure the veteran experienced during military 
service.  A third private audiologist (J.B. M.S. CCC-A) 
suggested in December 2007 correspondence that the veteran's 
high frequency hearing loss was as likely as not associated 
with acoustic trauma sustained in service.  It is further 
observed that a private audioprosthologist commented that the 
veteran's bilateral hearing loss was related to his military 
service in July 2006 correspondence.  In evaluating the nexus 
opinions, the Board affords more probative value to the 
private audiologists' opinions than the January 2005 VA 
audiologist's opinion as two of the private opinions are 
based on review of the veteran's service medical records and 
none is shown to be inconsistent with the veteran's history 
of hearing problems as documented in the claims folder.  
  
As the medical evidence shows that the veteran's bilateral 
hearing impairment as defined by VA regulation and tinnitus 
are related to acoustic trauma sustained as a result of noise 
exposure during active military service, the Board finds that 
service connection for both bilateral hearing loss and 
tinnitus is warranted in this case.  









ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


